Citation Nr: 1522949	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-15 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for gastroesophageal reflux disease (GERD), and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an unspecified skin disorder, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for chronic fatigue syndrome, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for degenerative joint disease and complaints of muscle pain of the back, neck, shoulders, arms, legs, and knees, claimed as possible fibromyalgia, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for headaches, and if so, whether service connection is warranted.

6.  Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1966 to February 1968, and from September 1990 to May 1991, to include a tour of duty in the Southwest Asia Theater of Operations (SWATO).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Board notes that as of issuance of the April 2013 statement of the case, all previously denied claims were reopened by the RO and considered on the merits.  However, irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").  The issues have been characterized accordingly.

The Veteran testified at an April 2014 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the April 2014 hearing, the Veteran reported that he saw two private doctors for treatment of his claimed disabilities.  While some records from Dr. Yazdy have been submitted by the Veteran or received from the doctor, it appears from the Veteran's statements that there remain outstanding records, particularly related to his gastrointestinal complaints.

Further, no records from the Veteran's family physician, Dr. Torres, are associated with the file.  The Veteran reported that he thought Dr. Torres was somehow working with VA, and hence his records were already obtained, but review of the file does not support this.  There are references to treatment by the outside doctor, and coordination of some care, but no actual records are evident.

On remand, VA must take appropriate steps to secure these potentially relevant medical records.  38 C.F.R. § 3.159(c)(1).  Additionally, updated VA treatment records may be helpful in supporting the claims, and must be obtained.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. Yazdy and Dr. Torres, as well as all other non-VA providers who have treated him in connection with any of the conditions for which service connection is sought.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete medical records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file complete updated treatment records from the VA medical center in Columbia, South Carolina, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of March 2013 to the present.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




